DETAILED ACTION

Notice of Allowability

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Responsive to correspondence
The notice of allowance is in response to amendment filed on 03/17/2021. The applicant’s arguments are found persuasive, the application is now in condition for allowance. 



Allowable Subject Matter
Claims 1-20 are allowed.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  claims 1-20 is/are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.

Regarding Claim 1:
in combination with transferring heat, via the heat exchanger, from the NGL fractionation plant to the buffer fluid; and generating power with heat from the buffer fluid in a Kalina cycle system comprising a power turbine” as claimed in claim 1, which differs from prior art, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1.
Regarding Claim 15:
The prior art of record does not teach “A method of recovering heat including: flowing a buffer fluid through a heat exchanger in a Natural Gas Liquid (NGL) fractionation plant, wherein the NGL fractionation plant comprising, a distillation column and a compressor in combination with transferring heat, via the heat exchanger, from the NGL fractionation plant to the buffer fluid and generating power via a Kalina cycle system comprising a power turbine with heat from the first buffer fluid” as claimed in claim 15, which differs from prior art, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 15.
Regarding Claim 19:
in combination with transferring heat, via the heat exchanger, from the NGL fractionation plant to the buffer fluid; and generating power with heat from the buffer fluid in a Kalina cycle system comprising a power turbine” as claimed in claim 19, which differs from prior art, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQ A MIAN whose telephone number is (571)272-4925.  The examiner can normally be reached on 9:30 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK A LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAFIQ MIAN/Examiner, Art Unit 3746

March 31, 2021